Citation Nr: 0622764	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-35 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an earlier effective date than October 29, 
1989, for service connection for prurigo nodularis, to 
include on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
August 1979.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied an earlier effective date than October 
29, 1989 for service connection for prurigo nodularis.  The 
veteran relocated and the VA Medical and RO Center in 
Wichita, Kansas has assumed jurisdiction in this matter.

The veteran provided testimony at a Board hearing in April 
2004.  A transcript (T) of the hearing has been associated 
with the claims file.  Thereafter, in December 2004, the 
Board remanded this case to the RO for further development.  
The case was recently returned to the Board. 

The attention of the RO is directed to the Board hearing 
testimony (T 11) where the veteran raised the issue of 
entitlement to as an earlier effective date for a total 
disability rating based on individual unemployability (TDIU).  
The record shows that the RO rating decision in October 2003 
granted entitlement to a TDIU from October 10, 2001.  This 
matter is not inextricably intertwined with the matter on 
appeal and it is being referred to the RO for initial 
consideration.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  




FINDINGS OF FACT

1.  The veteran did not appeal a January 14, 1982 RO rating 
decision that denied entitlement to service connection for a 
skin disorder claimed as a skin rash; this rating decision 
represented a valid exercise of rating judgment, it was 
adequately supported by the evidence then of record and the 
applicable law and regulations and it was not undebatably 
erroneous.

2.  The veteran did not appeal March 1984 and June 1986 RO 
determinations that did not reopen the claim of service 
connection for a skin disorder.

3.  The VA clinical records beginning on August 5, 1989 
represented an informal application to reopen the claim for 
service connection for a skin disorder and constituted a 
pending claim, which the veteran formalized through his 
correspondence that the RO received on November 16, 1989.


CONCLUSIONS OF LAW

1.   The January 14, 1982, rating decision that denied 
service connection for a skin disorder did not constitute 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2005).

2.  The March 1984 and June 1986 RO determinations that did 
not reopen the claim of service connection for a skin 
disorder are final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 20.1105 (2005).

3.  The criteria for an effective date of August 5, 1989, for 
service connection for prurigo nodularis have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.155, 
3.156, 3.157, 3.160, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the veteran's claim on the issue 
in the current appeal.  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The VCAA requires that VA notify the 
claimant and the claimant's representative of any 
information and medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  VA must also advise a claimant as to which 
evidence the claimant must supply and which evidence VA will 
obtain on his or her behalf, and provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The March 2005 RO letter issued pursuant to the December 2004 
Board remand adequately advised the veteran of the evidence 
and information needed to substantiate the claim for an 
earlier effective date for service connection of prurigo 
nodularis.  The RO letter informed the veteran of the 
provisions of the VCAA and he was advised to identify any 
evidence in support of the claim that had not been obtained.  
The VCAA specific letter informed the veteran that VA would 
obtain pertinent federal records.  The veteran was informed 
that VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claim as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A comprehensive VCAA 
notice in this case was not provided to the veteran prior to 
the initial AOJ adjudication of the claim.  Thus, the timing 
of the notice does not comply with the express requirements 
of the law as discussed in Pelegrini.  In this case, he was 
provided notice pursuant to Board remand that cured the 
timing defect.  See, e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA-specific letter in March 2005 had a reference 
on page 2 and page 4 that adequately represented the fourth 
element.  The content of the VCAA notice supports the 
conclusion that the claimant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Furthermore, as the veteran had previously established 
service connection and was awarded an effective date, and an 
initial rating, these elements were already substantiated 
well before the VCAA was enacted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records, private treatment records 
and Social Security Administration (SSA) records.  The 
veteran also testified at a Board hearing.  There was no need 
for a medical examination or opinion.  See Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  Furthermore, it 
appears that at this point the veteran has settled any 
representation issue in view of the recent presentation 
wherein the service organization identified itself as the 
accredited representative for the appellant.  In addition, 
the Board observes that a private attorney had requested the 
case be sent to the Board without delay after review of the 
supplemental statement of the case in May 2005.  Thus the 
Board finds that the development overall is adequate when 
read in its entirety and that it satisfied the obligations 
established in the VCAA and the Board remand.  

Furthermore, given the nature of a claim to revise the 
January 14, 1982 RO decision on the basis of CUE, VA had no 
further duty to notify the appellant of the evidence required 
to substantiate this aspect of the appeal or to assist him in 
developing evidence since the evaluation of a CUE claim is 
based upon the record as it was constituted at the time of 
the decision as to which revision is sought.  See Cook v. 
Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) holding, in 
order to constitute CUE, the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
Juarez v. Principi, 16 Vet. App. 518, 520-521 (2002); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The record has been supplemented 
with relevant records.  VA's duty to assist the veteran in 
the development of the claims has been satisfied and the 
Board will turn to a discussion of the claim on the merits.


Analysis

The veteran has asserted the effective date for service 
connection for prurigo nodularis should be from the date of 
his original claim, as the January 1982 RO rating decision 
committed CUE in denying service connection.  At the Board 
hearing he recalled filing a claim immediately after military 
service, that the skin condition was as bad then as when 
service connection was granted years later, and that he kept 
prosecuting the claim (T 5-6, 13).  In addition, he contends 
the effective date should be earlier since the handling of 
the claim was clearly flawed over the years as he did not 
receive notice in 1982 although he appealed within a few 
months of the decision, that his representative did not 
properly advise him regarding the claim, and that he believed 
he had appealed a later decision in 1985 (T 15-18, 20, 23).  

The record reflects the veteran filed the initial claim for 
service connection in March 1980 for what he described as a 
"body rash" starting in the early 1970's in Okinawa.  He 
also claimed entitlement to service connection for chronic 
hepatitis.  Although the VA examiner in August 1981 found a 
little roughness and pigmentation at the elbows, the examiner 
stated there was no overt dermatitis, and the diagnosis was 
vestigia, mild contact irritation of the elbows.  Service 
medical records where incomplete consisting of a July 1979 
medical board report that had no reference to any skin rash 
of the body.  

The RO reviewed this record and the veteran's correspondence 
when it issued the January 14, 1982 rating decision.  The 
rating board denied service connection for a skin rash noting 
the elbow vestigia was not linked to military service.  The 
rating decision also denied entitlement to service connection 
for hepatitis.  The RO issued notice in January 1982, with a 
statement of appeal rights.  The veteran's notice of 
disagreement in November 1982 was limited to his "hepatitis 
condition".  After further review, the RO granted service 
connection for hepatitis in February 1983 and he disagreed 
with the effective date.  The RO issued statements of the 
case that separately addressed the initial evaluation of 
hepatitis and the effective date issue.  

He had various complaints on a VA examination in January 1983 
including rashes but contemporaneous VA records were 
unremarkable regarding the skin.  In correspondence dated in 
March 1983, which the RO received in April 1983, the veteran 
stated that he had not received a reply to his claim for 
service connection for a skin condition and other disorders, 
and in the event VA was disallowing his claim to include it 
in his appeal.  

At a RO hearing on September 30, 1983, the veteran stated he 
wished to amend the "issue" to include service connection 
for a skin rash and to disagree with the decision that he did 
not have a skin rash in military service (T 1-2).  The RO 
letter in March 1984 advised the veteran of the January 1982 
denial of service connection for a skin disorder and of 
notice being issued in January 1982, and that he failed to 
file an appeal within a year of the notice.  He was advised 
that to reopen the claim he must provide new and material 
evidence.  The letter and enclosed notice of appeal rights 
were also sent to the representative.  He was sent a similar 
letter at another address in March 1984 with an enclosed 
statement of appeal rights.  A copy was sent to the 
representing service organization.  His next statement of 
record was his correspondence in June 1984 that was a request 
for service connection for a dental condition.  

In December 1984, the RO received reports of military 
physical examinations in November 1972 and February 1975 that 
were unremarkable for any skin disorder.  VA records from 
early in 1985 including history on a VA examination mention a 
rash described in a summary of VA hospitalization that began 
late in February 1985 as a chronic maculopapular rash.  
According to this summary there was apparently no other 
diagnosis for the skin from the pathology service.  

In a January 1986 correspondence to the RO, the veteran 
requested reconsideration of service connection for a skin 
condition, and in addition to amend this claim to include a 
"lymph node" problem secondary to his service connected 
hepatitis.  VA records received at this time included a 
January 1984 report noting a complaint of generalized 
maculopapular lesions and lymphadenopathy and need for a 
biopsy.  A December 1985 VA hospital summary was unremarkable 
with regard to the skin.  

A deferred rating decision dated in June 1986 noted that new 
and material evidence was needed to reconsider the claim for 
a skin condition.  This information was contained in a July 
1986 RO letter that advised the veteran of the need for new 
and material evidence regarding the claim of service 
connection for a skin disorder.  He was sent a notice of 
appeal rights with this letter, and his representative was 
sent a copy of the correspondence.  

VA hospital reports in March 1987 and June 1987 and January 
1988 are unremarkable regarding the skin.  The veteran's 
correspondence to VA in January 1988 contained no reference 
to a skin rash and the history on a VA examination in October 
1988 was also unremarkable.  Contemporaneous VA records 
including the report of a VA hospitalization in April 1989 
are pertinently unremarkable.  

The typed summary report of the two day VA admission in mid 
February 1985 noted the complained of rash was described as 
occasionally pruritic and nodular over an undetermined number 
of years.  The summary noted many dark, pigmented lesions on 
the trunk and extremities that had been there for many years.  
There was no diagnosis until he was readmitted later in 
February 1985 as reported previously. This typed version of 
the summary was received into the record in September 1989.  

In November 1989, the RO received the veteran's 
correspondence seeking service connection for a skin rash 
secondary to hepatitis.  The letter referred to a VA 
hospitalization that began in late October 1989.  The record 
shows that prurigo nodularis was initially diagnosed during a 
VA hospitalization that began on October 29, 1989, and that 
at the time the veteran complained of a nodular skin rash 
with itching during the previous five years.  It was reported 
that the prurigo nodularis was probably related to chronic 
liver disease or HIV infection.  

The RO rating decision in October 1990 granted service 
connection for prurigo nodularis and assigned a 10 percent 
evaluation from October 29, 1989, the effective date for 
service connection.  The RO issued notice in October 1990.  

Thereafter, the RO received the report of a VA psychiatric 
hospitalization in April 1989 that showed no reference to any 
skin complaints.  The SSA records received in October 1999 
listed VA clinical reports from February 24, 1985 to December 
1, 1989 as evidence considered in its determination.  These 
records are pertinently unremarkable regarding a skin 
disorder other than what an examiner in September 1987 
described as an insect bite of the right eye and later in 
January 1989 a sebaceous cyst of the left zgyomatic area that 
was biopsy proven.  In June 1988, he was seen with what was 
described as an infected cyst/boil on the right side of the 
forehead.  

Then, in August 1989, he was seen initially on August 5 with 
an open sore on the left forearm and noted to have a rash on 
the buttocks and left arm more than one week.  He described 
this as itching first and then developing a pus ball that 
would clear.  He said he had this previously.  An examiner 
noted raised areas on the back, left arm and buttocks that 
were assessed as probably an infected bite wound.  On August 
10 he complained of a rash described as pimple-like areas 
breaking out on the arms, legs, back and buttock since 1979 
that turned into sores and would leave black spots.  He did 
have skin lesions on the arms but there was no diagnosis.  On 
September 9, 1989 he reported that he was bitten by insects a 
week earlier and had a rash on the arms and legs since then.  
It was also noted that he had multiple lumps on the arms and 
legs with some draining and itching.  The examiner described 
them as scattered over the body with serous fluid breaking 
out and leaving scabs.  A report dated October 26, 1989 noted 
multiple raised lesions on the arms and legs.  The next day 
it was reported that he required treatment for multiple wart 
type lesions on the arms during the previous four years.  He 
had nodular lesions on the extremities that were assessed as 
chronic nodular skin lesions.

Initially, the Board notes that the veteran's hearing 
testimony was directed to defects in the notice and handling 
of his case that would be analogous to grave procedural 
error, and if such was shown the finality of the January 1982 
rating decision could be set aside.  See, Hayre v. West, 188 
F.3rd 1327 (Fed. Cir. 1999).  However, the Board observes 
that the holding in Cook, 318 F.3d 1334 (Fed. Cir. 2002) 
overruled the holding in Hayre that a nonstatutory basis 
grounded in grave procedural error could avoid finality in a 
prior decision as opposed to showing CUE.  Thus, the holding 
in Hayre is no longer valid.  Furthermore, the Board observes 
that nothing in the record would clearly serve to justify an 
earlier effective date based upon a failure to provide notice 
in any form or a required document needed to effectuate an 
appeal.  See for example Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995) (failure to provide a statement of the case after 
receiving a notice of disagreement); Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994) (failure to provide notification of 
denial tolls period to file a notice of disagreement); Kuo v. 
Derwinski, 2 Vet. App. 662, 666 (1992) (failure to send 
statement of the case to accredited representative tolled 60 
day period to respond) and Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992) (evidence sufficient to rebut presumption of 
administrative regularity for mailing of appeal notice).  

In addition, regarding the claim that he was not notified of 
the January 1982 decision, in the absence of clear evidence 
to the contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)) (citing to United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 6, 71 L. 
Ed. 131 (1926)).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  
38 C.F.R. § 3.1(q).  While the Ashley case dealt with 
regularity in procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the presumption of regularity 
to procedures at the RO level, such as in the instant case.  
The holding in Mindenhall was that a statement of the 
appellant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  

Based on the presumption of regularity afforded government 
actions, it is presumed that the RO properly mails 
correspondence.  However, the presumption may be rebutted by 
clear evidence to the contrary.  The presumption attaches 
absent clear evidence to the contrary. Warfield v. Gober, 10 
Vet. App. 483, 486 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley, 2 Vet. App. at 64-65.  The appellant did not 
submit clear evidence to the effect that VA's 'regular' 
practices were not followed or that they were irregular and 
the result is that the VA is entitled to the benefit of the 
presumption.  Warfield, 10 Vet. App. at 486 (emphasis added); 
see also Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991).  
See also Ashley, 2 Vet. App. at 309.  The notice of 
disagreement he filed regarding the claim of service 
connection for chronic hepatitis is sufficient to establish 
adequate notice.  The matter of service connection for a skin 
rash was addressed in the same notice letter.  Accordingly, 
there is no basis to conclude that the RO did not follow its 
notice procedures after the January 1982 rating decision and 
rebuts his assertion that he did not hear from VA on this 
matter.  

The veteran's argument grounded on a claim that he was the 
victim of bad advice or misinformation regarding the claim 
cannot estop the government from denying a benefit.  See, for 
example, Bone v. Brown, 9 Vet. App. 446 (1996); Walker v. 
Brown, 8 Vet. App. 356 (1995); McCay v. Brown, 106 F.3d 1577, 
1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 
150, 153-55 (1991), interpreting Irwin v. Department of 
Veterans Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey 
v. West, 160 F.3d 1360 (Fed. Cir. 1998).  Thus, the Board 
cannot manufacture a basis for an earlier effective date 
where the complaint is grounded on the quality of 
representation.  No constraint is imposed upon the government 
or can such reasonably be inferred when the complaint is 
directed against the quality of representation which the 
veteran had the option of choosing.  See e.g., Lozano v. 
Derwinski, 1 Vet. App. 184 (1991), relying upon OPM v. 
Richmond, 496 U.S. 414, 110 L. Ed. 2d 387, 110 S. Ct. 2465 
(1990).  

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2005), taken 
together, rating actions are final and binding in the absence 
of CUE.  A decision, which constitutes a reversal of a prior 
decision on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). The 
specific elements of a CUE claim are set forth in Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) as a three-pronged test 
for purposes of determining whether such error is present in 
a prior determination.  For purposes of determining whether 
CUE is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  See also Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992),

However, a claim that the evidence was not properly weighed 
or evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue.  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), Fugo v. Brown, 6 
Vet. App. 40, 44-45 (1993).  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 
314.  Evidence that was not of record at the time of the 
decision, such as recent hearing testimony, cannot be used to 
determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 
233 (1993).  In summary, CUE is undebatable error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  In essence, there must be only one 
permissible interpretation of the record.  The veteran's CUE 
claim is grounded in interpretation of evidence which 
involves rating judgment.  It was not undebatable that the 
veteran had a chronic generalized skin rash from the record 
available to the rating board in January 1982.  Indeed, such 
was not shown on the initial VA examination or the available 
service medical records.  The rationale for the January 1982 
rating had ample support in the record.  

Thus, the Board finds no basis in the record to support the 
claim for an earlier effective date for service connection 
based on the claimed CUE as there was no CUE in the January 
1982 rating decision that denied the claim.  The facts as 
they were known at the time were correct and it has not been 
shown otherwise.  The RO considered all pertinent documentary 
evidence and it does not appear that a relevant document was 
overlooked, or that such evidence was brought to the RO's 
attention, but not obtained.  Therefore, the Board must find 
that the rating decision of January 14, 1982 was in accord 
with acceptable rating judgment.

The RO determinations in March 1984 and June 1986 simply 
carried forward the information regarding the claim for 
service connection of a skin disorder, as did the notices the 
RO mailed in March 984 and July 1986, respectively.  Nothing 
in the record indicates he sought to appeal either decision.  
Furthermore, there was no new and material evidence received 
within the one year appeal period to warrant a review of 
either determination.  See 38 C.F.R. §  3.400(q)(1).  Again, 
there is simply no evidence other than the appellant's 
assertion that he believed he appealed the decision to toll 
the filing period.  The presumption of administrative 
regularity would hold the VA properly processed a notice of 
disagreement absent clear evidence the usual and customary 
processes were not followed or irregular.  

Therefore, the relevant issue is when the RO received the 
application to reopen the claim.  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A § 5110; 38 C.F.R. § 3.400(b)(2), 
(q)(ii), (r).  

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The information in the VA 
clinical records beginning in August 1989, specifically the 
complaint of a skin rash from 1979 which coincides with 
military service, is sufficient evidence to indicate the 
veteran's intent to reopen the claim of service connection.  
He formally expressed the intent to reopen the claim for 
service connection in November 1989, and in the interim he 
was seen several times for what appeared to be the same 
generalized rash that was identified as prurigo nodularis 
during VA hospitalization in October 1989.  The opinion in 
the October 1989 hospital report plausibly linked the skin 
disorder to a service connected disability.  The pertinent 
determination is when the application was received, and an 
informal claim does appear from the record to establish a 
pending claim prior to October 29, 1989.  

The Board considers such records as constructively before the 
RO earlier and they are sufficient to establish an informal 
claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
See also VAOPGCPREC 12-95 ("However, it should be borne in 
mind that such records may themselves constitute informal 
claims, which can have implications for the effective dates 
of resulting awards.").  Consequently, the record does allow 
for an earlier effective date for service connection in this 
case.  Thus, the record is sufficient to establish an 
informal claim from August 5, 1989 based on the VA reports 
that were included in the SSA records.  These records showed 
from August 5, 1989 he was seen several times for a 
persistent generalized skin rash identified as prurigo 
nodularis.  See for example Brannon v. West, 12 Vet. App. 32, 
35 (1998); Buckley v. West, 12 Vet. App. 76, 82-83 (1998); 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  




ORDER

Entitlement to an earlier effective date of August 5, 1989 
for service connection for prurigo nodularis is granted, 
subject to the regulations governing the payment of monetary 
awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


